UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4899


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEVIN LEON MORMON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:12-
cr-00592-PWG-1)


Submitted:   October 31, 2014             Decided:   November 12, 2014


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas M. Donnelly, Bennett J. Wills, LAW OFFICES OF THOMAS M.
DONNELLY, LLC, Baltimore, Maryland, for Appellant.         Rod J.
Rosenstein, United States Attorney, Adam K. Ake, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              A jury convicted Kevin Leon Mormon of conspiracy to

distribute and possess with intent to distribute 280 grams or

more of cocaine base, in violation of 21 U.S.C. § 846 (2012).

Mormon appeals his conviction on several grounds.                         We affirm.

              Mormon first challenges the district court’s refusal

to suppress certain statements that he made to law enforcement.

When    considering       a    district      court’s     ruling      on    a    motion    to

suppress, we review the district court’s legal conclusions de

novo and its factual findings for clear error.                       United States v.

McGee, 736 F.3d 263, 269 (4th Cir. 2013), cert. denied, 134 S.

Ct.    1572     (2014).         Where       the    district      court         denied    the

suppression      motion,       “we    view       the   facts    in   the       light     most

favorable to the Government,” United States v. Black, 707 F.3d
531, 534 (4th Cir. 2013), and “defer to the district court’s

credibility findings.”           United States v. Griffin, 589 F.3d 148,

150 n.1 (4th Cir. 2009).              “In considering whether a defendant’s

waiver    [under     Miranda     v.    Arizona,        384 U.S. 436    (1966),]       is

voluntary, the Court must determine whether the confession was

extracted by any sort of threats or violence, [or] obtained by

any    direct   or   implied      promises,        however     slight,     [or]    by    the

exertion of any improper influence.”                     United States v. Holmes,

670 F.3d 586,   591      (4th   Cir.    2012)     (internal      quotation         marks

omitted).       “The proper inquiry is whether the defendant’s will

                                             2
has    been    overborne           or     his    capacity         for    self-determination

critically impaired.”              Id. (internal quotation marks omitted).

              Mormon    claims           that    his       statements       were    involuntary

because he was under emotional stress and because the federal

law    enforcement      agents           allegedly         promised      that      he    would   be

released if he cooperated.                     However, while the agents indicated

that    cooperation          could        result       in        Mormon’s       release,      they

expressly informed him that they could not make any promises.

Moreover, Mormon’s refusal to identify his supplier without an

attorney present demonstrated his understanding of and ability

to assert his rights.                   Accordingly, the district court did not

err in denying the motion to suppress.

              Mormon        next    challenges             the    admission        of    a   video

recording      containing          statements         by    alleged      co-conspirator          Ron

Jura Beason.      Mormon claims that this recording was not properly

authenticated         and    that        the    admission         of    Beason’s        statements

violated the hearsay rule and the Confrontation Clause.                                          “We

review a trial court’s rulings on the admissibility of evidence

for    abuse     of     discretion,             and    we        will    only      overturn       an

evidentiary ruling that is arbitrary and irrational.”                                        United

States v. Cole, 631 F.3d 146, 153 (4th Cir. 2011) (internal

quotation      marks    omitted).               “We    review       alleged      Confrontation

Clause violations under the de novo standard of review.”                                     United

States v. Lighty, 616 F.3d 321, 376 (4th Cir. 2010).

                                                 3
            We conclude that the district court did not abuse its

discretion in admitting the challenged recording.                            The testimony

offered by the Government provided an adequate foundation to

show that the recording was what the Government said it was.

Fed. R. Evid. 901(a), (b)(1); see United States v. Vidacak, 553
F.3d 344, 349 (4th Cir. 2009) (holding that Rule 901 requires

only a prima facie showing of authenticity).                                Next, Beason’s

statements were admissible under the co-conspirator exception to

the hearsay rule.          United States v. Graham, 711 F.3d 445, 453

(4th   Cir.)     (discussing          Fed.      R.    Evid.     801(d)(2)(E)),             cert.

denied,    134    S.   Ct.      449      (2013).         The    district          court     also

correctly       determined       that          Beason’s        statements          were     not

testimonial      statements         to        which    the      Confrontation             Clause

applied.    Crawford v. Washington, 541 U.S. 36, 51-52, 56 (2004).

            Mormon’s final claim is that the district court erred

by failing to grant a mistrial in response to the Government’s

allegedly    improper      statements           during    closing       argument.           “We

review a district court’s denial of a motion for a mistrial for

abuse of discretion.”            United States v. Johnson, 587 F.3d 625,

631 (4th Cir. 2009).            When the motion concerns the Government’s

closing     arguments,       “the     defendant        must      show       (1)    that     the

prosecutor’s remarks or conduct were improper and (2) that such

remarks    or    conduct     prejudicially            affected     [the       defendant’s]

substantial      rights    so    as      to    deprive    him     of    a    fair    trial.”

                                               4
United States v. Caro, 597 F.3d 608, 624-25 (4th Cir. 2010)

(internal quotation marks omitted); see United States v. Woods,

710 F.3d 195, 203 (4th Cir.) (discussing factors courts consider

in determining if remarks were prejudicial), cert. denied, 134
S. Ct. 312 (2013).

            The    Government    concedes    that   the   challenged    remarks

were improper but argues that they were not prejudicial.                     We

agree.     The remarks bore little risk of misleading the jury and

constituted a brief, isolated episode.               The Government’s proof

absent the remarks was strong, and there is no evidence that the

remarks were part of a deliberate plan to mislead the jury.                  We

therefore conclude that the district court did not abuse its

discretion in denying a mistrial.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions      are   adequately    presented    in   the   materials

before   this     court   and   argument    would   not   aid   the   decisional

process.

                                                                        AFFIRMED




                                       5